DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, claims 1-27, in the reply filed on 03/04/21, is acknowledged.
Claim Status
3.  The amendment, filed 03/04/21, has been entered. 

4.  Claims 1-33 are pending. Claims 34-35 are cancelled. Claim 12 is amended. Claims 28-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/21. Claims 1-27 are under examination.
Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 01/17/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
6.  Claim 2 is objected to because of the following informalities:  the term “antigen” on .  Appropriate correction is required.

7.  Claim 14 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “S.agalactiae” (see claim 14, last line) is properly written as “Streptococcus agalactiae”.  Appropriate correction for all species names throughout the claim is required.

8. Claim 22 is objected to because of the following informalities: missing words. Claim 22 is missing the word “and” on the last line. Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.  Claim 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases "improved immunogenicity"; “reduced reactogenicity”; and “improved stability” in claim 1 each contain a relative term which renders the claim indefinite.  The terms "improved" and “reduced” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution these limitations were interpreted as functional properties of the claimed composition; see MPEP 2112.01.
Claims 2, 3, and 16 are indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses following phrases (see claim 2, lines 3, 4, and 9; claim 3, line 4; and claim 16, line 3), raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification is required to ascertain the metes and bounds of these claims; the Office suggests the use of commas or semicolons.
Claim 2 is also indefinite because the list of antigens encompasses individual items that are not antigens per se.  For example, it is unclear if the composition is permitted to include whole pathogens, for example, see Zika and/or Ebola which are both whole viruses and not antigens per se; and/or what is encompassed by including “Anthrax” and “Measles, Mumps, Rubella” on the list as these are diseases and not antigens per se; and/or it is unclear what “Diarrheal antigens” encompasses. Thus, the list requires clarification to ascertain what is required to be included in the claim scope.
Claims 2 and 3 are also indefinite because each contains a relative term which renders the claim indefinite.  The term "modified" in the phrase “modified adenylate 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention; See MPEP § 2173.05(d).
Claim 7 is indefinite because it is unclear how the inactivated whole cell pertussis antigen (singular) is simultaneously from all four strains or Bordetella pertussis. In the interest of compact prosecution, this claim has been interpreted to encompass any one of the named strains.
Regarding claims 11 and 12, it is unclear if “a D antigen” and/or “a T antigen” introduces additional antigens or refers to the Diphtheria and/or Tetanus toxoids in claim 1, from which they depend. If the latter, the proper articles would be “the” or “said” but not “a” (e.g. see similar language in claims 10 and 13 referring to other antigens). Similarly “ a preservative” in claim 16 and “a buffer” in claim 19 each introduces ambiguity of scope because it is unclear if these limitations require an additional element or are referring to the preservative and/or buffer already listed in claim 1, in which case the proper article for each is “the” or “said”.  Thus, clarification is required. 
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention; See MPEP § 2173.05(d).  Claim 14 is also indefinite because it is unclear if the “with or without linker” refers to all carrier proteins or only the S. agalaciae proteins and some of 
Claim 16 is also indefinite because it recites a trademark/trade name (e.g. “Phemerol” which appears to be a misspelling of Phermerol®) as a limitation to identify or describe a particular product (i.e. benzethonium chloride preservative); however, a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, according to MPEP 2173.05(u), the claim scope is uncertain because the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product renders a claim indefinite and constitutes an improper use of the trademark or trade name.
Claim 20 is indefinite because “sodium chloride” is not “a dilution medium or buffer” since it is a solid and not a liquid; thus it is unclear what Applicant intended to encompass and clarification if required.
Other dependent claims do not clarify the issues identified above.


Claim Rejections - 35 USC § 112
11. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



12.  Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 18 is recites “...wherein the composition is free of a preservative”; but claim 1, from which it depends, requires a preservative and thus claim 18 fails to include all of the limitations of the claim upon which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




15.  Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Hemptinne et al. 2015 (US 8,945,582). 
Instant claims are drawn to an immunogenic composition comprising: (i) a diphtheria toxoid, (D); (ii) a tetanus toxoid, (T); (iii) an inactivated whole cell pertussis antigen (wP), (iv) a hepatitis B virus surface antigen (HBsAg); (v) a Haemophilus influenzae type b (Hib) capsular saccharide conjugated to a carrier protein; (vi) an inactivated polio virus antigen, (IPV); (vii) an adjuvant; (viii) a preservative; and (ix) a dilution medium or buffer.
De Hemptinne teaches aqueous (i.e. liquid) vaccines comprising inactivated polio virus antigens combined with diphtheria toxoids, tetanus toxoids, pertussis whole cells, pertussis acellular antigens, hepatitis B surface antigens, Haemophilus b antigens, Neisseria meningitidis C, A, W, and/or Y antigens (e.g. see columns 1-2; meeting limitations found in instant claims 1, 2, and 18). De Hemptinne teaches the acellular pertussis antigens include pertussis toxoid (PT), filamentous haemagglutinin (FHA) and pertactin ((PRN); see column 6; meeting limitations found in instant claims 2 and 3). De Hemptinne teaches the IPV includes type 1, 2 and 3, including Mahoney (e.g. see column 2; meeting limitations found in instant claim 8). De Hemptinne teaches the IPV may be adsorbed onto aluminum salts, including aluminum phosphate (i.e. adjuvants; see column 4; meeting limitations found in instant claims 1, 4, 5, and 9-10). De Hemptinne teaches the diphtheria toxoid may be absorbed onto an aluminum salt (e.g. see column 5; meeting limitations found in instant claim 11).  De Hemptinne teaches the g per 0.5 ml dose (e.g. column 13; meeting limitations found in instant claim 6). De Hemptinne teaches the pertussis component may be inactivated using formaldehyde (i.e. a preservative; see column 6; meeting limitations found in instant claims 1 and 16). De Hemptinne teaches the Hib antigen may be conjugated to a carrier protein, including CRM-197, via CDAP chemistry; and is not absorbed onto an aluminum adjuvant (e.g. see columns 8 and 11; meeting limitations found in instant claims 1, 14, and 15).  De Hemptinne teaches the composition further comprises pharmaceutically acceptable carriers; excipients, including sucrose; and diluents, including phosphate buffered saline (i.e. a buffer and an isotonic agent; e.g. see column 14; meeting limitations found in instant claims 1, 19, and 21-22). De Hemptinne teaches vaccines contain sodium chloride for tonicity (e.g. see column 15; meeting limitations found in instant claims 20-21). 
Therefore, De Hemptinne anticipates the invention as claimed.

Claim Rejections - 35 USC § 102
16.  Claims 1-2, 4-8 and 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. 2010 (WO 2010/046934 A1). 
	Jain teaches fully liquid stable combination vaccines comprising diphtheria Haemophilus influenzae type b (Hib) polysaccharides conjugated to carrier proteins, including CRM-197, and HBsAg, along with other antigens, including BCG (e.g. see each section on pages 1-3; and page 8, summary; and Table 1; meeting limitations found in instant claims 1, 2, and 14). Jain teaches the diphtheria, tetanus, and hepatitis antigens are adsorbed onto aluminum phosphate (i.e. an adjuvant; see pages 11 and 15; meeting limitations found in instant claims 1, 4, and 5). Jain teaches the Hib antigen is not substantially adsorbed on to any adjuvant (e.g. see page 11; meeting limitations found in instant claim 15). Jain teaches the composition may comprises 2-phenoxyethanol as a preservative, but does not require it (e.g. pages 11 and 16; meeting limitations found in instant claims 1, 16, and 17-18). Jain teaches the IPV strains include Salk strains including Mahoney type 1 (e.g. see pages 11 and 14; meeting limitations found in instant claim 8). Jain teaches the Bordetella pertussis strains include 134 and 509 (e.g. see page 12; meeting limitations found in instant claim 7). Jain teaches the conjugate is made using CDAP chemistry (e.g. see page 13; meeting limitations found in instant claim 14). Jain teaches the composition comprises sodium chloride salts for tonicity and buffers to modify pH (e.g. see page 17; meeting limitations found in instant claims 1, 19, 20, 21, and 22). Jain teaches the aluminum content (Al+3) in the vaccine of the invention having 2 mg per 0.5 ml, more preferably 1 mg per 0.5 ml (e.g. see page 19; and Tables 1-3; meeting limitations found in instant claims 1 and 6).
	Therefore Jain anticipates the invention as claimed. 

Claim Rejections - 35 USC § 103
17.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20.  Claims 1-2 and 4-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. 2010 (WO 2010/046934 A1). 
Jain teaches fully liquid stable combination vaccines comprising diphtheria antigens, tetanus antigens, whole cell pertussis antigens (wP), inactivated polio virus (IPV), Haemophilus influenzae type b (Hib) polysaccharides conjugated to carrier proteins, including CRM-197, HBsAg, along with other antigens, including BCG (e.g. see each section on pages 1-3; and page 8, summary; and Tables 1-3; meeting limitations found in instant claims 1, 2, and 14). Jain teaches the diphtheria, tetanus, and hepatitis antigens are adsorbed on to aluminum phosphate (i.e. an adjuvant; see pages 11 and 15; meeting limitations found in instant claims 1, 4, 5, 11, 12 and 13). Jain teaches the Hib antigen is not substantially adsorbed on to any adjuvant (e.g. see page 11; meeting limitations found in instant claim 15). Jain teaches the composition may comprises 2-phenoxyethanol as a preservative, but does not require it (e.g. pages 11 and 16; meeting limitations found in instant claims 1, 16, and 17-18). Jain teaches the IPV strains include Salk strains including Mahoney type 1 (e.g. see pages 11 and 14; meeting limitations found in instant claim 8). Jain teaches the Bordetella pertussis strains include 134 and 509 (e.g. see page 12; meeting limitations found in instant claim 7). Jain teaches the conjugate is made using CDAP chemistry (e.g. see page 13; meeting limitations found in instant claim 14). Jain teaches the composition comprises sodium chloride salts for tonicity and buffers to modify pH (e.g. see page 17; meeting limitations found in instant claims 1, 19, 20, 21, and 22). 
In addition, Jain teaches hexavalent compositions comprising D, T, wP, Hib b, Hep B and IPV (Mahoney type 1, MEF Type 2 and the Saukett type 3), wherein D is present in an amount of about 1-40 Lf, T is g and Hep B is present in an amount of about 1 -20 g per 0.5 ml and the Mahoney type 1, MEF Type 2 and the Saukett type 3 strains are present in an amount of about 1 - 50 DU, 1 - 15 DU and 1 - 50 DU, respectively per 0.5 ml; with the aluminum content (Al+3) in the vaccine of the invention having 2 mg per 0.5 ml, more preferably 1 mg per 0.5 ml and most preferably 0.6 mg per 0.5 ml, and the preferred amount of 2-phenoxyethanol in the combination vaccine of the invention may be 5 mg/ml (i.e. 2.5 mg per 0.5 ml) to give a fully liquid stable combination vaccine, which would be immunogenic when administered to a subject (e.g. see pages 18, 19; and Table 1; meeting limitations found in instant claims 1, 6, 9, 10, and 23-27 with sufficient specificity; see MPEP 2131.03; and 2144.05).
	Therefore the difference between the prior art and the invention is that Jain is silent with regards to the amount of antigen adsorbed on the adjuvant in dependent claims 9-13; and silent with regards to the amount of sodium chloride in dependent claims 23-27.
However, with regards to all of the specific concentrations claimed; MPEP 2144.05 states, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
In the instant case, it is the Office’s position that (1) there is no evidence of record regarding the criticality of the claimed concentrations (i.e. amounts); and/or (2) the concentration(s) are results-effective variables and thus there is motivation for one of ordinary skill to optimize them through routine experimentation (see MPEP 2144.05II(B)).  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. Therefore, optimizing concentrations (i.e. a known technique) of a known product (i.e. the “base” product of the vaccine compositions as taught by Jain) would be part of the ordinary 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.	
	
	
Conclusion
21. No claims are allowed.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 6, 2021